Citation Nr: 0012391	
Decision Date: 05/10/00    Archive Date: 05/18/00

DOCKET NO.  99-01 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to service connection for cardiovascular disease.

ATTORNEY FOR THE BOARD

M. Taylor, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1974 to 
August 1994.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 1997 rating decision from the 
Honolulu, Hawaii Department of Veterans Affairs (VA) Regional 
Office (RO).  

In the veteran's substantive appeal, VA Form 9, he indicated 
that he desired to attend a hearing before a member of the 
Board at the RO located in Honolulu, Hawaii.  The veteran was 
notified by letter dated in January 1999 of the time and 
place of the hearing but failed to report. Therefore, in the 
absence of a showing of good cause, for his failure to 
report, the hearing request is considered withdrawn.  38 
C.F.R. § 20.704(b) & (d) (1999).  


FINDINGS OF FACT

1.  The veteran was documented to have heart disease in 
November 1995, including atherosclerotic heart disease with 
angina pectoris, total occlusion of the left anterior 
descending artery and high-grade occlusion of the diagonal 
artery, and an electrocardiogram (EKG) was abnormal.  

2.  An EKG performed in April 1994 in conjunction with the 
veteran's military retirement examination was interpreted as 
being abnormal.  

3.  There is no evidence dissociating the abnormal retirement 
EKG from the heart disease documented about 14 months after 
the veteran's lengthy service.  


CONCLUSION OF LAW

The claim of entitlement to service connection for 
cardiovascular disease is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991); Caluza v. Brown, 7 Vet. App. 498 
(1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) 
(table).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C. § 5107(a), the Department of Veterans Affairs 
(VA) has a duty to assist only those claimants who have 
established well grounded (i.e., plausible) claims.  More 
recently, the United States Court of Appeals for Veterans 
Claims (Court or CAVC) issued a decision holding that VA 
cannot assist a claimant in developing a claim which is not 
well grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 
1999), req. for en banc consideration by a judge denied, No. 
96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing post-service continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the post-service 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence of noting is required to demonstrate a 
relationship between the present disability and the 
demonstrated continuity of symptomatology unless such a 
relationship is one as to which a lay person's observation is 
competent.  Id. at 497.  

In the case of a disease only, service connection also may be 
established under section 3.303(b) by (1) evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period; and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id.  

When the veteran was examined in April 1994 for retirement 
purposes, his EKG was interpreted as abnormal.  By November 
1995, about 14 months after his retirement from the military, 
there was medical documentation of cardiovascular disease 
including artery occlusion, for which the veteran underwent 
arthrectomy.  In view of the in-service notation of an 
abnormal EKG during the veteran's retirement examination and 
the documented heart disease about 14 months after service, 
with no equivalent intervening evidence that the veteran's 
heart was normal, the Board finds the claim for service 
connection for cardiovascular disease well grounded.  


ORDER

The claim of entitlement to service connection for 
cardiovascular disease is well grounded.  To this extent 
only, the appeal is granted.

REMAND

Because the claim of entitlement to service connection for 
cardiovascular disease is well grounded, VA has a duty to 
assist the appellant in developing facts pertinent to the 
claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.159 
(1999); Murphy v. Derwinski, 1 Vet. App. 78 (1990).

Although the veteran was afforded a VA heart examination in 
February 1997 it appears that the examiner did not review the 
claims file.  He specifically stated that he had not yet 
reviewed the Tripler Army Medical Center records, which 
provide the first post-service documentation of 
cardiovascular disease.  In keeping with the duty to assist 
the veteran in the development of his well-grounded claim, 
the Board hereby remands the case for the following 
development:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

2.  The RO should ensure that the 
complete medical records pertaining to 
the veteran's work-up and treatment for 
heart disease in late 1995 and early 1996 
have been obtained and are on file in the 
claims folder.  

3.  The RO should then afford the veteran 
an examination by a specialist in 
cardiology, to whom the claims folder 
must be made available.  Any indicated 
diagnostic studies should be performed.  
After examining the veteran and reviewing 
the entire claims file, including the 
service medical records, the examiner 
should address the following:  (a) State 
whether the April 7, 1994, service 
retirement EKG, (filed in the envelope 
marked 2 of 2), which was interpreted as 
abnormal, reflects any evidence of the 
heart disease that was documented in 
November 1995; (b) if the abnormality 
noted on the April 1994 EKG is considered 
to be unrelated to the subsequently shown 
heart disease, explain the nature of the 
April 1994 abnormality and the basis for 
dissociating it from the veteran's heart 
disease; (c) considering the extent of 
the veteran's cardiovascular disease when 
it was documented, along with the other 
evidence of record, is it at least as 
likely as not that the cardiovascular 
disease was present in during.  If any 
question can not be answered without 
resort to speculation the examiner should 
so state.  The rationale for the opinion 
should be given. 

4.  The RO should then readjudicate the 
claim of service connection with 
consideration of all evidence of record 
and the doctrine of reasonable doubt.  If 
the claim remains denied, the veteran 
should be furnished a supplemental 
statement of the case, with opportunity 
to respond.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals


 



